Exhibit (a)(1) JAVELIN EXCHANGE-TRADED TRUST SENIOR FINANCIAL OFFICERS CODE OF ETHICS May 21, 2009 Introduction The Board of Trustees of Javelin Exchange-Traded Trust (the “Trust”) have adopted this code of ethics (this “Code”) in connection with Item 2 of Form N-CSR, which implements Section 406 of the Sarbanes-Oxley Act of 2002 requiring disclosure concerning a code of ethics for senior financial officers. 1This Code is applicable to the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer of the Trust as set forth in Exhibit A to this Code (the “Covered Officers”) to promote: § honest and ethical conduct, including the ethical handling of conflicts of interest; § full, fair, accurate, timely and understandable disclosure; § compliance with applicable laws and governmental rules and regulations; § the prompt internal reporting to an appropriate person or persons identified in the Code for violations of the Code; and § accountability for adherence to the Code. Covered Officers Should Act Honestly and Candidly Each Covered Officer owes a duty to the Companies to act with integrity.Integrity requires, among other things, being honest and candid.Deceit and subordination of principle are inconsistent with integrity. Each Covered Officer must: 1Item 2 of Form N-CSR requires a registered management investment company to disclose annually whether, as of the end of the period covered by the report, it has adopted a code of ethics that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions.If the registrant has not adopted such a code of ethics, it must explain why it has not done so. Under Item 2, the registrant must also:(1) file with the
